Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 7/28/22, the Applicant amended claims 1, 3, added claims 4-6 and argued claims 1 and 3 previously rejected in the Non-Final Office Action 4/28/22. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a receiving section configured to receive”, “a registering section configured to register”, “a display section configured to display”, “an identifying section configured to identify” and “a changing section configured to change” in claim 1.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschiller et al., United States Patent Publication 2012/0192051 A1, in view of Gerhard et al., United States Patent Publication 20190228071 (hereinafter “Gerhard”).
Claim 1:
	Rothschiller discloses:
A display device comprising: 
a receiving section configured to receive selection of a label from a user (see paragraph [0029]). Rothschiller teaches receiving a selection of labeled icon or menu option;
a registering section configured to register the label and a format set in association with each other, the format set including format items to be embodied in a character display format and format contents each indicating a content of a corresponding one of the format items (see paragraph [0029]). Rothschiller teaches registering the label and format set with each other but the user selecting example cells and the cell contents are to be formatted once the formatting in applied;
a display section configured to display a character string including a first character (see paragraphs [0024] and [0025]). Rothschiller teaches a displaying a first character in a character string; 
an identifying section configured to identify the first character (see paragraph [0024]). Rothschiller teaches identifying a first character; and 
a changing section configured to change the character display format of the first character based on the format set associated with the label (see paragraphs [0024] and [0035]). Rothschiller teaches changing the character display format based on the formatting rules set by the selection. 

Rothschiller fails to expressly disclose determining whether the label selected by the user was previously labeled or a new label and associating the new label with the corresponding format. 

Gerhard discloses:
a display controller configured to determine whether the label selected by the user is a registered label that has been registered in the registering section or a NULL label that has not yet been registered in the registering section (see paragraphs [0023], [0032] and [0060]). Gerhard teaches determining a label exist by modifying the label in use or creating a new label and registering the style definitions to that label, wherein
when the label is determined to be the registered label, the changing section changes format setting based on the format items of the format set associated with the registered label, sets a new label based on instruction from the user and registers the format set associated with the registered label in association with the new label (see paragraphs [0023], [0032] and [0060]). Gerhard teaches changing the format of items associated with the label based on the instruction for the user.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rothschiller to include labeling the formats and changing the formats of the data associated with the label, for the purpose of efficiently preserving the formatting of data, as taught by Gerhard.

Claim 2:
	Rothschiller discloses:
wherein the first character is a character located within a cell that is an area surrounded by a line, and the identifying section excludes any characters located in the cell other than the first character (see figure 3). Rothschiller teaches the first character is located within a cell that is surrounded by a line and the first letter can be the only letter formatted.

Claim 3:
	Rothschiller discloses:
A display control method comprising: 
receiving selection of a label from a user (see paragraph [0029]). Rothschiller teaches receiving a selection of labeled icon or menu option;
registering the label and a format set in association with each other, the format set including format items to be embodied in a character display format and format contents each indicating a content of a corresponding one of the format items (see paragraph [0029]). Rothschiller teaches registering the label and format set with each other but the user selecting example cells and the cell contents are to be formatted once the formatting in applied;
displaying a character string including a first character (see paragraphs [0024] and [0025]). Rothschiller teaches a displaying a first character in a character string; 
identifying the first character; and (see paragraph [0024]). Rothschiller teaches identifying a first character; and 
changing the character display format of the first character based on the format set associated with the label (see paragraphs [0024] and [0035]). Rothschiller teaches changing the character display format based on the formatting rules set by the selection. 

Rothschiller fails to expressly disclose determining whether the label selected by the user was previously labeled or a new label and associating the new label with the corresponding format. 

Rothschiller fails to expressly disclose determining whether the label selected by the user was previously labeled or a new label and associating the new label with the corresponding format. 

Gerhard discloses:
determining whether the label selected by the user is a registered label that has been registered or a NULL label that has not yet been registered (see paragraphs [0023], [0032] and [0060]). Gerhard teaches determining a label exist by modifying the label in use or creating a new label and registering the style definitions to that label, wherein
changing, when the label is determined to be the registered label, format setting based on the format items of the format set associated with the registered label, (see paragraphs [0023], [0032] and [0060]). Gerhard teaches changing the format of items associated with the label based on the instruction for the user.
setting a new label based on instruction from the user and registers the format set associated with the registered label in association with the new label (see paragraphs [0023], [0032] and [0060]). Gerhard teaches setting a new label and registering the style definitions to that label.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rothschiller to include labeling the formats and changing the formats of the data associated with the label, for the purpose of efficiently preserving the formatting of data, as taught by Gerhard.

Claim 4:
	Rothschiller discloses:
wherein the identifying section identifies the first character by highlighting (see paragraph [0027]). Rothschiller teaches identifying the character by an indicator such as highlighting. 

Claim 5:
	Rothschiller discloses:
wherein the receiving section receives right click as the instruction (see paragraph [0018]). Rothschiller teaches receiving inputs from a mouse for instruction.

Claim 6:
	Rothschiller fails to expressly disclose formatting such as font name, character style, character size, background color. 

Gerhard discloses:
wherein the format items include any of a font name, a character style, a character size, a character decoration, a character color, and a background color of the first character (see paragraph [0056]). Gerhard teaches format items such as font name, character size.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rothschiller to include a variation of format items to format data, for the purpose of efficiently formatting data, as taught by Gerhard.
 
Response to Arguments
Applicant’s arguments, see REM, filed 7/28/22, with respect to the rejections of claims 1 and 3 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Rothschiller and Gerhard.
	Gerhard teaches the amended claim limitations by teaches labeling formatting that can be applied to a spreadsheet formatting. The formatting can be labeled to preserve the style definitions for the associated data. The user is also able to create new labels and associate the label to the formatting applied (see the above rejections for claims 1 and 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        11/2/22

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176